Oo Oo NY NH Wn FP WY NHN =

ho NO NO NO HFS Fe =| |e Se FeO Eee ee

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 1of15

PET
BRIAN K. TERRY, ESQ.
Nevada Bar No. 3171
VICNENT M. GODINHO, ESQ.
Nevada Bar No. 14205
THORNDAL ARMSTRONG DELK
BALKENBUSH & EISINGER
1100 East Bridger Avenue
Las Vegas, NV 89101-5315
Mail To:
P.O. Box 2070
Las Vegas, NV 89125-2070
Tel.: (702) 366-0622
Fax: (702) 366-0327

E-Mail: bterry@thorndal.com
E-Mail: vmg@thorndal.com

Attorneys for Defendants,
Amir Kennedy and Chapar, LLC

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RAYMOND LESTER SMITH, individual,

Plaintiff,

VS.

AMIR KENNEDY, individually, CHAPAR,
LLC, DOES 1-20 and ROE BUSINESS

ENTITIES 1-20, inclusive

Defendants.

 

 

Petitioners, AMIR KENNEDY and CHAPAR, LLC, by and through their counsel of

CASE NO.

DEFENDANTS’ PETITION FOR
REMOVAL

record, THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER, respectfully

petition the court for an order removing the above-entitled action to the United States District

Court and allege as follows:

///

 

 
oOo Oo sS BW WO FSF WD NO =

NO NO NO NO NO DN NO mw mmm mm mle
se RRRRRBRRBSFRSRDRBCET HPN Fs

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 2 of 15

1. The above-entitled action was commenced against the defendant on June 23,
2021, in the Eighth Judicial District Court for Clark County, Nevada, and is now pending in such
Court as Case No. A-21-836815-C. See Complaint, attached hereto as Exhibit A.

2. The defendants were served with the Summons and Complaint by service of
process on July 20, 2021, making the instant Petition timely. See Affidavits of Service, attached
hereto as Exhibit B.

3. Petitioners are the defendants in the above-entitled action brought by plaintiff.
There are no other named defendants in this lawsuit.

4, Petitioner Chapar, LLC. was a Nevada Limited Liability Company with its

principal place of business in Nevada.

5. Petitioner Amir Kennedy is a resident of Nevada.
5. Plaintiff is a resident of Oklahoma.
6. The above action is an action for damages wherein the amount in controversy will

exceed the sum of $75,000. In support of this allegation:

This case arises out of an alleged car accident in Oklahoma City, Oklahoma on January
11, 2020. In speaking with plaintiffs counsel, the undersigned learned plaintiff underwent a
cervical fusion surgery, and has medical bills in excess of $120,000.00. If defendant were found
liabile, and no other circumstances reduced plaintiff's award below his medical specials,
plaintiff's damages will exceed the sum of $75,000.

7. There is diversity of citizenship between the plaintiff and defendant and this court
has jurisdiction over the above-entitled action pursuant to 28 USC §1332 and 28 USC §1441.
///
///
///
//1
///
///
///

 

 
oOo CO NN DBD AO Se WY NY

N NO NO HN NHN RR RO ow mee ee eee
PN PRR BS SRB EGER RRB EBB Ss

 

DATED this 17th day of August, 2021,

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 3 of 15

WHEREFORE, Petitioners request that the above entitled action be removed from the

Eighth Judicial District Court, Clark County, Nevada to this Court.

THORNDAD, ARMSTRONG, DELK,
BALKENBUSH/& EISINGER

/

Brian’K. Terry, Esq.
Nevada Bar No. 003171
Vincent M. Godinho, Esq.
Nevada Bar No. M205
1100 East Bridger Avenue
Las Vegas, NV 89101-5315

Mail To:

P.O. Drawer 2070

Las Vegas, NV 89125-2070
Tel.: (702) 366-0622
Fax: (702) 366-0327

E-Mail: bterry@thorndal.com
ymg(@thorndal.com

Attorneys for Defendants,
Amir Kennedy and Chapar, LLC

 
So So SN DO WO FBP WY NO =

BR RQ RO RQ meee meet

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 4 of 15

CERTIFICATE OF SERVICE

I certify that I am an employee of Thorndal, Armstrong, Delk, Balkenbush & Eisinger
and that on this 17th day of August, 2021, I caused to be electronically filed and served a true
copy of the attached document upon the following registered filing users pursuant to CM/ECF
System set forth in Special Order No. 109 of the United States District Court, District of Nevada
and by depositing a true and correct copy of same, enclosed in a sealed envelope upon which

first class postage was fully prepaid, in the U.S. Mail in Las Vegas, Nevada, addressed as

 

 

follows:
NAME PARTY
Richard A. Harris, Esq. Tel.: (702) 444-4444 Plaintiff,
Christian Z. Smith, Esq. Fax: (702) 444-4455 Raymond Lester
Richard Harris Law Firm Smith
801 South Fourth Street E-Mail:
Las Vegas, Nevada 89101 christian@richardharrislaw.com

 

 

 

 

 

 

An employee of THORNDAL, ARMSTRONG,
DELK, BALKENBUSH & EISINGER

 

 
Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 5of15

 

 

 

THORNDAL
ARMSTRONG

DELK BALKENBUSH & EISINGER

A PROFESSIONAL CORPORATION
ATTORNEYS

weew thorndal.com

EXHIBIT A

 

 
 

RICHARD nsf
LAW FIRM

Co F&F SN WB AH FL WD WN

au»
eye GR ORY S Se RW RBDESEHR AS

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 6 of 15

Electronically Filed
6/23/2021 3:34 PM
Steven D. Grierson

COMP CLERK OF THE COU
RICHARD A. HARRIS, ESQ. He Boise

Nevada Bar No. 000505
CHRISTIAN Z. SMITH, ESQ.
Nevada Bar No. 8266
RICHARD HARRIS LAW FIRM CASE NO: A-21-836815-(
801 South Fourth Street Department §
Las Vegas, Nevada 89101
Telephone: (702) 444-4444
Facsimile: (702) 444-4455
Email: christian@richardharrislaw.com
Attorneys for Plaintiff

DISTRICT COURT

CLARK COUNTY, NEVADA

RAYMOND LESTER SMITH, individual CASE NO.
DEPT. NO.

Plaintiff,
vs.
PLAINTIFF’S COMPLAINT AND
AMIR KENNEDY, individually, CHAPAR, | DEMAND FOR JURY TRIAL
LLC DOES 1-20 and ROE BUSINESS
ENTITIES 1-20, inclusive,

Defendants.

 

 

COMES NOW, Plaintiff, RAYMOND LESTER SMITH, individually, by and through his
attorneys, RICHARD HARRIS LAW FIRM, and for Plaintiffs causes of action against Defendants,
and each of them, alleges as follows:

l. That at all times relevant herein, Plaintiff, RAYMOND LESTER SMITH (Mr.
Smith”) was and is a resident of Oklahoma City, Oklahoma.

2. That at all times relevant herein, Defendant, AMIR KENNEDY (“Mr. Kennedy”) was
and is a resident of Clark County, Nevada.

3, That at all times relevant herein, Defendant, CHAPAR, LLC (“Chapar”) was and is a
limited liability company domiciled and registered to do business in the State of Nevada and was the

registered owner of the 2015 Red Freightliner.

Page | of 4

Ye

LA

 

Case Number: A-21-836815-C
 

RICHARD aust)
LAW FIRM

oT Oo moO N DWN HR Fe WD NY —

NNO NO WN NO LH NO NRO NO NO ee wm le
“aS NHN OW BPeUlUlMGOULULULNOlOOCUEeElC DONO OSD RO QS Sl

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 7 of 15

4, Pursuant to NRCP 10(a) and Nurenberger Hercules-Werke GMBH v. Virostek, 107
Nev. 873, 822 P.2d 1100 (1991), the identity of resident and non-resident defendants designated
herein as DOES I through X, and ROE CORPORATIONS I through X, are presently unknown to
Plaintiff. Upon information and belief these DOE and ROE defendants, and each of them, were
involved in the initiation, approval, support, or execution of one or more of the wrongful acts or
omissions upon which this action is premised, or of similar actions directed against Plaintiff about
which Plaintiff is presently unaware, and which directly and proximately caused injury and damages
to Plaintiff, including but not limited to: unreasonably owning, maintaining, operating, entrusting,
or repairing any vehicle that caused injury to Plaintiff. ROE and DOE defendants also include but
are not limited to: a) presently unknown employers of defendant(s) who are responsible for the acts
of their employees under NRS 41.745, or under the doctrine of respondeat superior; b) owners of the
defendant’s vehicle who are liable under NRS 41.440, or the family purpose doctrine; c) persons
involved in the design, manufacturer distribution and placement into the stream of commerce of an
unreasonably dangerous and unfit product that caused damages to Plaintiff, and which persons are
strictly liable under products liability law; and, d) known witnesses whose culpability is not known
at this time but may be made known once true facts are learned. As the specific identities of these
parties are revealed through discovery, the DOE or ROE appellation will be replaced to identify these
parties by their true names and capacities. Hereinafter reference to Defendant or Defendants includes
DOES and ROES and each of them.

5. That upon information and belief, Defendants, inclusive of DOES and ROES, and
each of them, at all relevant times, were the owner, partner, servant, officer, agent, employer and/or
employee of the other, and each of them, and were at all relevant times acting within the scope and

performance of said partnership, agency, master/servant, and employment relationship.

Page 2 of 4

 
 

RICHARD aust)
LAW FIRM
aap

oOo f& NF BO AO Fe Y!Y NY

—
—_— €

eo AN BD FD Ff WHO HO | BD OO CO Hs DB WA HSH W

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 8 of 15

6. That on or about January 11, 2020, Mr. Smith was driving a 2008 Black Dodge Ram
and was traveling on SE 89" Street in Oklahoma City, Oklahoma in the innermost right-hand lane
with the stated purpose of turning right onto the I-35 service road.

8. At that time and place, Mr. Kennedy, who was driving a 2015 Red Freightliner owned
and registered to Chapar, was also traveling on SE 89" Street in Oklahoma City, Oklahoma in the
travel lane to the left of Mr. Smith’s vehicle.

9. At that time and place, Mr. Kennedy failed to activate his right turn signal and
proceeded to make a right-hand turn from his travel lane with the stated purpose of turning onto the
I-35 service road.

10. At that time and place, Mr. Kennedy failed to exercise due care which resulted in the
right side of the 2015 Red Freightliner striking Mr. Smith’s vehicle.

11. Chapar is liable to Mr. Smith under the doctrine of respondeat superior as set forth
under NRS 41.130 because Mr. Kennedy was acting in the course and scope of his employment with
Chapar when the alleged tortious conduct occurred causing severe personal injury and damages to
Mr. Smith.

12. Defendants’ negligence directly and proximately resulted in physical injuries to
Plaintiff.

13. The physical injuries and damage to Plaintiff, which may be permanent disabling in
nature, have caused and may continue to cause him significant pain and suffering.

14. As aresult of the above-mentioned injuries, Plaintiff has been required, and may yet
be required to seek medical care and treatment.

15. Plaintiff's injuries have caused him and may yet continue to cause him to experience
significant suffering.

16. As aresult of the above-mentioned negligence, Plaintiff incurred property damage to

her vehicle.

Page 3 of 4

 
 

RICHARD Hawusthh
LAW FIRM

oOo Oo NHN DN AW FF WY NY

a=»
BO NO NO NO NHN DR NO RO —RO wm rm eS le
oo YN DH nA FSF WD NYO | DD OD CO ST DB Wn FP W NYO | CO

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 9 of 15

17. That as a direct and proximate result of the acts and omissions of Defendants, and
each of them, Plaintiff has lost income and earning capacity, and upon information and
belief such damages will continue in the future, all to Plaintiff's damage in a presently
unascertainable amount.

18. _ Plaintiffs’ harms and losses, to be fully set forth and proven at trial, were proximately
caused by the negligence of Defendants.

19. As a direct and proximate result of Defendants’ negligence as described herein,
Plaintiff has been required to retain the services of an attorney, and therefore, is entitled to recover
reasonable attorney fees, costs of suit, and pre-and post-judgment interest, as applicable.

WHEREFORE, Plaintiff, expressly reserving the right to amend this Complaint at the time of
trial to include all items of damages not yet ascertained, demands judgment against Defendants, and
each of them, as follows:

l. General damages in an amount excess of $15,000.00;

2. Damages for costs of medical care and treatment, past and future;

3. Damages for property damage;

4. Damages for loss of income and earning capacity, past and future;

5. Prejudgment interest, attorney’s fees, and costs of suit incurred herein;

6. For trial by a jury; and

7. For such other and further relief as the Court may deem just and proper.

DATED this _23rd___ day of June, 2021.

RICHARD HARRIS LAW FIRM

/s/ Christian Z. Smith
By
CHRISTIAN Z. SMITH, ESQ.
Nevada Bar No. 8266
801 South Fourth Street
Las Vegas, Nevada 89101
Attorneys for Plaintiff

Page 4 of 4

 

 
Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 10 of 15

 

 

 

THORNDAL
ARMSTRONG

DELK BALKENBUSH & EISINGER

A PROFESSIONAL CORPORATION
ATTORNEYS

weew.thoradal com

EXHIBIT B

 

 
 

RICHARD HARRIS
LAW FIRM

So 0 © SS BO AW SP WD HN —

a=»
NO bd DN WN NO HNO HN RO NO ww mmm le
ao NN DO WO FF WD NO | DBD O Fe SI DB TW FP WY NO —

 

Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 11 of 15

Electronically Filed
8/4/2021 2:20 PM
Steven D. Grierson

RICHARD A. HARRIS, ESQ. CLERK OF THE Et
Nevada Bar No. 000505 :
CHRISTIAN Z. SMITH, ESQ.

Nevada Bar No. 8266

RICHARD HARRIS LAW FIRM

801 South Fourth Street

Las Vegas, Nevada 89101

Telephone: (702) 444-4444

Facsimile: (702) 444-4455

Email: christian@richardharrislaw.com

Attorneys for Plaintiff

 

 

DISTRICT COURT
CLARK COUNTY, NEVADA
RAYMOND LESTER SMITH, individual CASE NO. A-21-836815-C
DEPT. NO. 8
Plaintiff,
vs.
AMIR KENNEDY, individually, CHAPAR,
LLC DOES 1-20 and ROE BUSINESS
ENTITIES 1-20, inclusive,
Defendants.
AFFIDAVIT OF SERVICE
(CHAPAR, LLC)
Page | of |

 

Case Number: A-21-836815-C
Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 12 of 15

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

Case: Court: County: Job:
A-21-836815-C EIGHTH JUDICIAL DISTRICT COURT CLARK COUNTY, NV 5879597
Plaintiff / Petitioner: Defendant / Respondent:

Raymond Lester Smith Amir Kennedy and Chapar, LLC

Received by: For:

Serve Vegas LLC RICHARD HARRIS LAW FIRM

To be served upon:

Chapar, LLC

 

 

 

|, Deyber Jimenez, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Al Sobrani, 10072 Delicate Dew St, Las Vegas, NV 89183
Manner of Service: Substitute Service - Usual place of abode, Jul 20, 2021, 7:00 pm PDT
Documents: Complaint, Summons

Additional Comments:

1) Unsuccessful Attempt: Jul 9, 2021, 7:18 pm PDT at Corporate: 706 Honeybee Court, Hendereson, NV 89002
No answer, no activity, no cars on property.

2) Unsuccessful Attempt: Jui 10, 2021, 11:19 am PDT at Corporate: 706 Honeybee Court, Hendereson, NV 89002
No answer, no activity, a black Mazda CX-5 nv #054-M28

3) Unsuccessful Attempt: Jul 13, 2021, 6:54 pm PDT at Corporate: 706 Honeybee Court, Hendereson, NV 89002
Still no answer, no activity, no cars on property

4) Unsuccessful Attempt: Jul 14, 2021, 1:16 pm PDT at Corporate: 706 Honeybee Court, Hendereson, NV 89002
Still no answer, no activity, no cars on property, no answer at next door neighbor

5) Unsuccessful Attempt: Jul 15, 2021, 6:55 pm PDT at Corporate: 706 Honeybee Court, Hendereson, NV 89002
!found a black Mercedes from the other attempt on driveway, at front door | spoke with a female who told me that the subject doesn't live
at this property, and that no one here is related to the company

6) Unsuccessful Attempt: Jul 17, 2021, 10:08 am PDT at 10072 Delicate Dew St, Las Vegas, NV 89183
No answer, no activity, no cars on property.

7) Successful Attempt: Jul 20, 2021, 7:00 pm PDT at 10072 Delicate Dew St, Las Vegas, NV 89183 received by Co-resident Al Sobrani. Age: 50;
Ethnicity: Middle Eastern; Gender: Male; Weight: 190; Height: 5'10"; Hair: Gray; Other: Mr Sobrani Told me that Seyed is out on the road
driving his truck, this is his residence, he will pass the documents asap.

7122/21, 9:04 am
702-888-4752: Received call back from registered agent, Seyed Kennedy who confirmed he did receive the documents left with Al Sobrani.

| declare under penalty of perjury that the foregoing is true and correct.
Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 13 of 15

Oa 07/22/2021

Deyber Jimenez Date
R-063775

Serve Vegas LLC

9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
702-209-2140
 

RICHARD raeusth
LAW FIRM

aaa»
N wo bd tm wm meet

NY N
ao om

Case 2:21-cv-01526-APG-BNW D

RICHARD A. HARRIS, ESQ.
Nevada Bar No. 000505
CHRISTIAN Z. SMITH, ESQ.
Nevada Bar No. 8266

RICHARD HARRIS LAW FIRM
801 South Fourth Street

Las Vegas, Nevada 89101
Telephone: (702) 444-4444
Facsimile: (702) 444-4455

Email: christian@richardharrislaw.com
Attorneys for Plaintiff

ocument 1 Filed 08/17/21 Page 14 of 15

Electronically Filed
8/4/2021 2:20 PM
Steven D. Grierson

mp OF THE Ee,

 

 

 

DISTRICT COURT
CLARK COUNTY, NEVADA
RAYMOND LESTER SMITH, individual CASE NO. A-21-836815-C
DEPT. NO. 8
Plaintiff,
vs.
AMIR KENNEDY, individually, CHAPAR,
LLC DOES 1-20 and ROE BUSINESS
ENTITIES 1-20, inclusive,
Defendants.
AFFIDAVIT OF SERVICE
(AMIR KENNEDY)
Page | of 1

Case Number: A-21-836815-C

 
Case 2:21-cv-01526-APG-BNW Document1 Filed 08/17/21 Page 15 of 15

AFFIDAVIT OF SERVICE

 

 

 

 

 

Case: Court: County: Job:
A-21-836815-C EIGHTH JUDICIAL DISTRICT COURT CLARK COUNTY, NV 5879587
Plaintiff / Petitioner: Defendant / Respondent:

Raymond Lester Smith Amir Kennedy and Chapar, LLC

Received by: For:

Serve Vegas LLC RICHARD HARRIS LAW FIRM

 

 

To be served upon:
Amir Kennedy

 

 

 

|, Deyber Jimenez, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: Al Sobrein, 10072 Delicate Dew St, Las Vegas, NV 89183
Manner of Service: Substitute Service - Usual place of abode, Jul 20, 2021, 7:04 pm PDT
Documents: Complaint, Summons

Additional Comments:
1) Unsuccessful Attempt: Jul 9, 2021, 7:17 pm PDT at 706 Honeybee Ct, Henderson, NV 89002
No answer, no activity, no cars on property.

2) Unsuccessful Attempt: Jul 13, 2021, 6:57 pm PDT at 706 Honeybee Ct, Henderson, NV 89002
Still no answer, no activity, no cars on property

3) Unsuccessful Attempt: Jul 13, 2021, 6:57 pm PDT at 706 Honeybee Ct, Henderson, NV 89002
Still no answer, no activity, no cars on property

4) Unsuccessful Attempt: Jul 14, 2021, 1:18 pm PDT at 706 Honeybee Ct, Henderson, NV 89002
Still no answer, no activity, no cars on property, no answer at next door neighbor

5) Unsuccessful Attempt: Jul 15, 2021, 6:57 pm PDT at 706 Honeybee Ct, Henderson, NV 89002
| found a black Mercedes from the other attempt on driveway, at front door | spoke with a female who told me that the subject doesn't live
at this property, and that no one here is related to the company

6) Unsuccessful Attempt: Jul 17, 2021, 10:06 am PDT at 10072 Delicate Dew St, Las Vegas, NV 89183
No answer, no activity, no cars on property.

7) Successful Attempt: Jul 20, 2021, 7:04 pm PDT at 10072 Delicate Dew St, Las Vegas, NV 89183 received by Co-resident Al Sobrein. Age: 50;
Ethnicity: Middte Eastern; Gender: Male; Weight: 190; Height: 5'10"; Hair: Gray; Other: Mr Sobrein told me that Seyed is out on the road
driving his truck, this is his residence, he will pass the documents asap;

| declare under penalty of perjury that the foregoing is true and correct.

07/20/2021

Deyber Jimenez Date
R-063775

 

Serve Vegas LLC

9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
702-209-2140
